DETAILED ACTION
This Non-Final action is responsive to communications: RCE file on 02/01/2022.
Applicant amended claims 1, 9, 11, and 15 ; cancelled or added none. Claims 1-20 are pending. Claims 1, 9, and 15 are independent.

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/01/2022  has been entered.

Examiner Notes 
A) Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification. B) Per MPEP 2173.04, Breadth of a claim is not to be equated with indefiniteness, but “If the claim is too broad because it reads on the prior art, a rejection under either 35 U.S.C. 102 or 103 would be appropriate”. D) Examiner cites particular paragraphs or columns and lines in the references as applied to Applicant's claims for the convenience of the Applicant. Other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in entirety. Per prior art must be considered in its entirety. E) Per MPEP 2112 and 2112 V, express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103.

Notice of Pre-AIA  or AIA  Status
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
	
Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
7.	Claims 1-3, 8-9, 11, and 15-18  is/are rejected under 35 U.S.C. 103 as being obvious over  DE10156728A1 (see original and translation provided in previous OA), in view of  YANG et al. (US 2016/0240245 A1).
Regarding independent claim 1, DE10156728A1 teaches a memory circuit (Fig. 1 memory, see Abstract, and pages 4-5) comprising: 
a reference node configured to carry a reference voltage having a reference voltage level (page 5 first para, Fig. 1: input reference voltage to V1); 
a power supply node (Fig. 1: VDD) configured to carry a power supply voltage having a power supply voltage level (Fig. 1: VDD); 
a bit line (Fig. 1: BL) coupled with a plurality of memory cells (Fig. 1: SZ1, SZ2); 
(disclosure suggests read/ write circuit with distinct current path than the switches, see Fig. 1: SA location opposite to switches where write circuit is located as suggested by peripheral circuitry configuration); and 
a switching circuit (Fig. 1: LC1, P1) separate from the (Fig. 1: separate from read/ write circuitry e.g. SA) and coupled between the power supply node (Fig. 1: VDD) and the bit line (Fig. 1: BL), 
configured to receive interpreted as functional capability for a circuit setup) the voltage level on the bit line (BL is connected to input of LC1 which controls gate of P1), and 
responsive to a difference between the voltage level received on the bit line (voltage applied at gate of P1) and the power supply voltage level (Fig.1: VDD) being less than or equal to a threshold value (limitation is satisfied by source to gate voltage or Vsg meeting threshold limit to produce drive current), drive the voltage level on the bit line toward the power supply voltage level (Fig. 1: VDD) with a second current  on a second current path (Fig. 1: Drive current of transistor P1).
DE10156728A1 is silent with a write circuit configured to charge the bit line by driving a voltage level on the bit line toward the power supply voltage level  with a first current on a first current path.
YANG teaches - 
a write circuit (see Fig. 6: 630. See also para [0061] and para [0025]: “write driver”) configured to charge the bit line by driving a voltage level (Fig. 6: VSS) on the bit line toward the power supply voltage level  (Fig. 6: VSS level) with a first current on a first current path (Fig. 6: Drive current of transistors 632a, 632b with current path from NVSS to BL node. See also, para [0027] and para [0066]: during write operation).
DE10156728A1 and YANG are in analogous field of art of SRAM device with compatible bit line, word line, array, peripheral circuitry structure. YANG also teaches write circuitry distinct from bit line potential controlling switches. An ordinary skill in the 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of YANG into the teachings of DE10156728A1 such that a write driver with enhanced functionality can be employed in the apparatus in order to improve write margin and operational speed (YANG para [0002]).
Regarding claim 2, DE10156728A1 and YANG teach the memory circuit of claim 1. DE10156728A1 teaches wherein the switching circuit comprises: a PMOS transistor (Fig. 1: P1) coupled between the power supply node (Fig. 1: VDD) and the bit line (Fig. 1: BL); and a logic circuit (Fig. 1: V1) comprising a first input terminal coupled to the bit line (Fig. 1 : BL), and an output terminal coupled to a gate of the PMOS transistor (Fig. 1: P1).
Regarding claim 3, DE10156728A1 and YANG teach the memory circuit of claim 2.  DE10156728A1 teaches wherein the threshold value (pmos transistor Vsg limit, see Fig. 1) is based on a threshold voltage of a transistor in the logic circuit (Vtp of pmos transistor P1 is correlated, see Fig. 1).
Regarding claim 8, DE10156728A1 and YANG the memory circuit of claim 1. YANG teaches wherein the plurality of memory cells comprises static random-access memory SRAM cells (para [0022]: SRAM cell array. See also DE10156728A1 teachings of SRAM).
Regarding independent claim 9, DE10156728A1 teaches a method of biasing a bit line of a memory circuit (Fig. 1 memory, see Abstract, and pages 4-5), the method comprising: 
using a write circuit (Fig. 1: LC), biasing a bit line voltage of the bit line from a first voltage level to within a threshold value (Fig. 1: V1) of a power supply voltage level (Fig. 1: VDD) by providing a first current on a first current path (Fig. 1: IB-IZ at drain of N1) from a power supply node carrying the power supply voltage level (Fig. 1: VDD); 
receiving the bit line voltage (Fig. 1: V1) at an input terminal of a logic circuit  separate from the write circuit (Fig. 1: LC1, P1) while using the write circuit to bias the bit line voltage (Fig. 1 in context of page 4 last para and page 5 first para); and 
in response to the bit line voltage being biased to within the threshold value of the power supply voltage level (voltage level of BL defined by IB-IZ current drop. See Fig. 1: V1), using the logic circuit (LC1) to provide a second current to the bit line on a second current path from the power supply node. (leakage compensated current at source/ drain of P1 is generated. See Fig. 1: IB).
DE10156728A1 is silent with a write circuit configured to charge the bit line by driving a voltage level on the bit line toward the power supply voltage level   with a first current on a first current path.
YANG teaches – 
using a write circuit (see Fig. 6: 630. See also para [0061] and para [0025]: “write driver”), biasing a bit line voltage of the bit line from a first voltage level (Fig. 1: VSS) to within a threshold value of a power supply voltage level (error margin of supply) by providing a first current on a first current path (Fig. 6: Drive current of transistors 632a, 632b with current path from NVSS to BL node. See also, para [0027] and para [0066]: during write operation) from a power supply node carrying the power supply voltage level (Fig. 1: VSS);
DE10156728A1 and YANG are in analogous field of art of SRAM device with compatible bit line, word line, array, peripheral circuitry structure.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of YANG into the teachings of DE10156728A1 such that a write driver with enhanced functionality can be employed in the apparatus in order to write margin and operational speed (YANG para [0002]).
Regarding claim 11, DE10156728A1 and YANG teach the method of claim 9. DE10156728A1 teaches wherein the using the logic circuit (Fig. 1: LC1) to provide the second current (Fig. 1: IB) to the bit line comprises: 
generating a switching signal at an output terminal of the logic circuit (output of LC1 equal to Vtp to turn on gate of P1); and 
in response to receiving the switching signal at a gate of a PMOS transistor coupled between the bit line and the power supply node, switching off the PMOS transistor (Fig. 1 circuit configuration teaches a functional capability which can be exercised while using LC circuit to bias memory cells in Fig. 1).
Regarding independent claim 15, DE10156728A1 teaches a memory circuit (Fig. 1 memory, see Abstract, and pages 4-5) comprising: 
a reference node (Fig. 6: NVSSM coupled to BL, BLB) configured to carry a reference voltage having a reference voltage level (page 5 first para, Fig. 1: input reference voltage to V1); 
(Fig. 1: VDD) configured to carry a power supply voltage having a power supply voltage level (Fig. 1: VDD level);
 a bit line (Fig. 1: BL) and a complementary bit line (Fig. 1: BLB) coupled with a plurality of memory cells (Fig. 1: SZ1, SZ2); 
(disclosure suggests read/ write circuit with distinct current path than the switches, see Fig. 1: SA location opposite to switches where write circuit is located as suggested by peripheral circuitry configuration)
a first switching circuit (Fig. 1: LC1) separate from the write circuit (see Fig. 1 peripheral circuitry) and coupled between the power supply node (Fig. 1: VDD) and the bit line (Fig. 1: BL) and 
configured to receive the first voltage level on the bit line (BL is connected to input of V1 and input voltage of BL controls gate of P1), and 
responsive to a difference between the first voltage level (Fig. 1: voltage at gate of P1) and the power supply voltage level (Fig. 1: VDD) being less than or equal to a threshold value (limitation is satisfied by source to gate voltage or Vsg meeting threshold limit to produce drive current), drive the first voltage level on the bit line toward the power supply voltage level (Fig. 1: VDD) with a third current on a third current path (Fig. 1: drive current of P1); and 
(Fig. 1: LC2) separate from the write circuit (see Fig. 1 peripheral circuitry) and coupled between the power supply node (Fig. 1: VDD) and the complementary bit line (Fig. 1: BLB) and 
configured to receive the second voltage level on the complementary bit line (BLB is connected to input of V2 and input voltage of BLB controls gate of P2), and 
responsive to a difference between the second voltage level (Fig. 1: voltage at gate of P2) and the power supply voltage level (Fig. 1: VDD) being less than or equal to the threshold value (limitation is satisfied by source to gate voltage or Vsg meeting threshold limit to produce drive current), drive the second voltage level on the complementary bit line toward the power supply voltage level (Fig. 1: VDD) with a fourth current on a fourth current path (Fig. 1: drive current of P1). 
DE10156728A1 is silent with a write circuit and function details.
YANG teaches - 
a write circuit (Fig. 6: 630, see para [0061] and para [0025]: “write driver”) configured to charge each of the bit line (Fig. 6: BL) and the complementary bit line (Fig. 6: BLB) by 
driving a first voltage level on the bit line toward the power supply voltage level with a first current on a first current path (Fig. 6: drive current of 632a with current from NVSS to BL node) and 
driving a second voltage level on the complementary bit line toward the power supply voltage level with a second current on a second current path (Fig. 6: drive current of 6334a with current from NVSS to BLB node).

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of YANG into the teachings of DE10156728A1 such that a write driver with enhanced functionality can be employed in the apparatus in order to write margin and operational speed (YANG para [0002]).
Regarding claim 16, YANG teaches the memory circuit of claim 15, wherein the first switching circuit (Fig. 1: LC1) is configured to drive the first voltage level on the bit line toward the power supply voltage level responsive to an enable signal (page 4-5: reference signal), and 
the second switching circuit (Fig. 1: LC2) is configured to drive the second voltage level on the complementary bit line toward the power supply voltage level responsive to the enable signal (page 4-5: reference signal).
Regarding claim 17, YANG teaches the memory circuit of claim 16, wherein, the memory circuit is a first memory circuit of a plurality of memory circuits, and 
each memory circuit of the plurality of memory circuits comprises : 
a corresponding first switching circuit (Fig. 1: LC1) configured to drive a corresponding first voltage level on a corresponding bit line toward the power supply voltage level responsive to the enable signal (page 4-5: reference signal) ; and 
a corresponding second switching circuit (Fig. 1: LC2) configured to drive a corresponding second voltage level on a corresponding complementary bit line toward the power supply voltage level responsive to the enable signal (page 4-5: reference signal).

Regarding claim 18, DE10156728A1 and YANG teach the memory circuit of claim 17. DE10156728A1 teaches wherein each memory circuit of the plurality of memory circuits comprises a corresponding plurality of memory cells coupled with the corresponding bit line and a complementary bit line (Fig. 1: SCZ1, SCZ2), and each corresponding plurality of memory cells comprises static random-access memory SRAM cells (page 2 SRAM).

Double Patenting
9.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
10.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. US 10,867,646 B2. Limitations difference are further supported by publications  TW201942904A or KR102221323B1.
Although the claims at issue are not identical, they are not patentably distinct from each other and minor limitations differences e.g. using different currents for biasing can be explained using foreign publications KR 20190113488 A (or TW201942904A) disclosure.

Response to Arguments
Previous NSDP double patenting rejection is maintained since applicant has not provided TD or, has not amended claims sufficiently.

Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because new ground of rejection added using combination of references. The new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. See new formulated rejection.
Previous provisional rejection using OH is being withdrawn.



Prior Art Not Relied Upon
The prior art made of record and not relied upon (MPEP § 707.05) is considered pertinent to applicant's disclosure : 
NII et al. (US 2014/0126278 A1): Fig. 2-Fig. 53 disclosure applicable for all claims.
Nirschl  (US 2003/0112680 A1): Fig. 1-Fig. 3 disclosure applicable for all claims.
It is suggested that applicant consider all prior arts made of record for any future amendments or abandonment to expedite prosecution.


Allowable Subject Matter
Claims 4-7, 10, 12-14, 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. In addition, any double patenting rejection, issues associated with non-responsiveness must be over come. 
Regarding claims above , the prior art of record does not appear to teach, suggest, or provide motivation for combination for the limitations of the claims.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSHFIQUE SIDDIQUE whose telephone number is (571)270-0424.  The examiner can normally be reached on 7:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander George Sofocleous can be reached on (571) 272-0635.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


MUSHFIQUE . SIDDIQUE
Primary Examiner
Art Unit 2825


/MUSHFIQUE SIDDIQUE/Primary Examiner, Art Unit 2825